Detailed action
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2, The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification specifically in fig. 3,  and its corresponding text discloses a controller (pixel driver) controlling multiple pixels in row and outputting  the corresponding signals.  However,  claim 1 recites   a single pixel from the multiple  pixels to be controlled and  output a corresponding signal. Therefore, there is a clear difference in scope between what is disclosed in the applicant’s disclosure  and the pending claimed invention.   Therefore,  to cure this deficiency examiner  is suggesting to add  “s”:   after  a first pixel, in lines four, seven and thirteen ,  and  also  to add  “s”:   after   a second pixel, in lines  seven, ten and fourteen of claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claim [1] is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim [1] of   U.S. Patent Nos. 11,356, 629 and 10,805,566. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim of the current application is an obvious variant and encompassed by each of claim 1 of  U.S. Patent Nos. 11,356, 629 and 10,805,566.
 
4. Below is the table showing the conflicting claims.

17/737142
11,356,629
Claim 1,  An electronic apparatus comprising: an image sensor includes multiple pixels arranged side by side in a row direction, a first control line that is connected to a first pixel including a first photoelectric convertor that converts light into an electric charge among the multiple pixels, and that outputs a first control signal for controlling the first pixel, a second control line that is connected to a second pixel including a second photoelectric convertor that converts light into an electric charge among the multiple pixels, and that outputs a second control signal for controlling the second pixel; and, a display that displays a first image generated based on a first signal output from the first pixel and a second image generated based on a second signal output from the second pixel.

Claim 1, An electronic apparatus comprising: an image sensor that includes: multiple pixels arranged side by side in a row direction; a first control line (i) that is connected to first pixels, each of which includes a first photoelectric converter that converts light into an electric charge, among the multiple pixels and (ii) that outputs a first control signal for controlling the first pixels; a second control line (i) that is connected to second pixels, each of which includes a second photoelectric converter that converts light into an electric charge, among the multiple pixels and (ii) that outputs a second control signal for controlling the second pixels; and a display that displays a first image generated based on first signals output from the first pixels and a second image generated based on second signals output from the second pixels.


US.  17/7373142

US. PAT. No. 10,805,566
Claim 1,  An electronic apparatus comprising: an image sensor includes multiple pixels arranged side by side in a row direction, a first control line that is connected to a first pixel including a first photoelectric convertor that converts light into an electric charge among the multiple pixels, and that outputs a first control signal for controlling the first pixel, a second control line that is connected to a second pixel including a second photoelectric convertor that converts light into an electric charge among the multiple pixels, and that outputs a second control signal for controlling the second pixel; and, a display that displays a first image generated based on a first signal output from the first pixel and a second image generated based on a second signal output from the second pixel.
Claim 1,  An electronic apparatus comprising: an image sensor including a plurality of pixels; a first control line connected to each of a plurality of first pixels in the plurality of pixels, the first pixels each having a first photoelectric converter configured to convert light into charge, a first control signal for controlling the first pixels being output to the first control line, and a second control line connected to each of a plurality of second pixels in the plurality of pixels, the second pixels each having a second photoelectric converter configured to convert light into charge, a second control signal for controlling the second pixels being output to the second control line; and a display configured to display a first image and a second image, the first image being generated based on a first signal output from the first pixels, the second image being generated based on a second signal output from the second pixels, wherein: in a first region of the image sensor that light enters, the first photoelectric converters are arrayed so that a virtual line extending in a first direction intersects a plurality of the first photoelectric converters and a virtual line extending in a second direction, which is perpendicular to the first direction, intersects a plurality of the first photoelectric converters, and in a second region of the image sensor that light enters, the second photoelectric converters are arrayed so that a virtual line extending in the first direction intersects a plurality of the second photoelectric converters and a virtual line extending in the second direction intersects a plurality of the second photoelectric converters.


Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698